Title: James Madison to Robert Y. Hayne, 26 April 1826
From: Madison, James
To: Hayne, Robert Young


                        
                            
                                
                            
                            
                                
                                    
                                
                                Apl. 26. 1826
                            
                        
                        J. Madison presents his respects to Mr. Hayne with many thanks for his politeness in forwarding the copy of
                            his Speech on the "Mission to Panama". The subject appears to have been discussed with great ability on both sides; and
                            the Speech is of high rank among the ablest on the side which it espouses.
                        
                            
                                
                            
                        
                    